Title: To James Madison from Edmund Pendleton, 28 April 1792
From: Pendleton, Edmund
To: Madison, James


My Dear Sir
Richmond April 28th. 1792.
I know not whether this will find you in Phila. but I steal a moment to acknowledge, & thank you for 2 Packets received since I came here. The Presidents getting the Representation Bill placed on constitutional ground by his Negative, and the Stand made by the Judges agt. an unconstitul. Law, seem [to] give Genl. pleasure; Some few present Members of Our Assembly, & those who have imbibed prejudices there formerly, excepted as to the Judges. An Impeachment is said to be talked of—they don’t seem to approve so much the Conduct of the Gentn. at New York on the like Occasion.
The fate of the Speculators at N. Y. almost Ceases to be the subject of conversation, tho’ it is said that a few here are involved in it. The principle topic of Conversation now is Mr. Temple’s proclamation. The trade don’t appear Satisfied with the explanation given by the Minister Plenipo, the rather as Mr. Hamilton, the Consul for this State, is said to have reced. no Instructn. to explain it, or a word on the Subject but directions to publish the Proclm. I fear it will have a Serious effect on the price of our Staple—perhaps the Alarm has partly that object in view, & another in getting Br. Ships prefer’d in freight; I wish it was settled. We have had no Case worth entertain[in]g you with—a deep but dry one is before Us—a devise of land to the son & heir without limitatio[n]—all the rest of his estate Real & Personal to his wife & daughr.—does the heir take a fee by the devise? If not, does he take the Rev[ersio]n by descent, or is it included in the Residuary devise to his wife & daughr. A 2d. Argt. is finished & our conference floor covered wth. Books Antient & modn.—(the heir’s Artillery now turned agt. him) & yet it is acknowledged to be a new case. I am wth. unchange. Esteem, Dr Sr. mo. Affy. Yrs.
Edmd Pendleton
